Case: 19-20788        Document: 00515530015             Page: 1      Date Filed: 08/17/2020




             United States Court of Appeals
                  for the Fifth Circuit                                  United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 17, 2020
                                   No. 19-20788
                                Conference Calendar                        Lyle W. Cayce
                                                                                Clerk


 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Anthony Carl Scott, Jr.,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 4:11-CR-867-1


 Before Smith, Stewart, and Higginson, Circuit Judges.
 Per Curiam:*
         The attorney appointed to represent Anthony Carl Scott, Jr., has
 moved for leave to withdraw and has filed a brief in accordance with Anders
 v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
 (5th Cir. 2011). Scott has filed a response in which he alleges that his attorney


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-20788      Document: 00515530015         Page: 2     Date Filed: 08/17/2020




                                  No. 19-20788


 had a conflict of interest and otherwise provided ineffective assistance of
 counsel. The record is not sufficiently developed to allow us to make a fair
 evaluation of Scott’s claims of ineffective assistance of counsel. We therefore
 decline to consider the claims, without prejudice to collateral review. See
 United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
        Our independent review of counsel’s brief, the relevant portions of
 the record, and Scott’s response, discloses a nonfrivolous issue for appeal
 regarding the adequacy of the district court’s explanation of Scott’s
 sentence. See United States v. Mondragon-Santiago, 564 F.3d 357, 364 (5th
 Cir. 2009); United States v. Whitelaw, 580 F.3d 256, 262 (5th Cir. 2009).
        Accordingly, counsel’s motion for leave to withdraw is DENIED.
 Counsel is ORDERED to file a brief on the merits addressing the issue
 identified above and any other nonfrivolous issue that counsel deems
 appropriate for appeal. The clerk is DIRECTED to establish a briefing
 schedule.




                                        2